If the certificate of the officer that the collision was a "sideswipe" of the cars was improperly admitted, as seems to be the case under Reynolds v.Wargus, 240 Wis. 94, 2 N.W.2d 842, I fail to see how we can hold that it is not a prejudicial error.  As to the sufficiency of the objection to the admission of the traffic officer's report, it appears that the plaintiff was making a general offer of a paper which ordinarily would not be qualified as evidence. There was no reason for supplementing the testimony already given and it was not offered for the purpose of refreshing the memory of the traffic officer.  It was offered as an independent piece of evidence and under the opinion of the majority in this case and the opinion in the Reynolds Case, this was improper.  If the objection to the admission of evidence is to advise the court and offeror of the evidence that there is an issue of law as to its admissibility an objection serves the same purpose as a demurrer.  1 Wigmore, Evidence, p. 322, sec. 18.  In this case, the offer and objection fully advised the court of the issue of law as to its admissibility and there is no occasion for the objector to file a bill of particulars. 6 Jones, Commentaries on Evidence (2d ed.), p. 4988, sec. 2521, says:
"It is not true that a general objection that evidence offered or testimony sought is `incompetent, irrelevant, and immaterial' is never adequate as a predicate upon which to raise the question of the admissibility of evidence.  On the contrary, where the court may be expected readily to apprehend the *Page 370 
grounds of objection and when it is manifest that further explanation of the objection is unnecessary, a general objection to evidence which is not admissible for any purpose is sufficient. . . .
". . . the sufficiency of an objection is to be determined by the nature of the evidence objected to, the obviousness of inadmissibility, and whether the objection is to the form or to inadmissibility for any purpose."  See also Rosenberg v.Sheahan, 148 Wis. 92, 133 N.W. 645; Heap v. Parrish,104 Ind. 36, 3 N.E. 549.
The sideswiping theory considers the plaintiff on the south side of the highway (his side) and the defendant invading that side.  The angle-collision theory is based on the claim that the head of the defendant's truck struck plaintiff's truck at an angle before he had crossed to the south side of the highway.  Consider under the evidence that the defendant is negligent.  There still exists the question of the cutting of the corner by plaintiff.  The study to be made in determining the likelihood of prejudice to come from the officer's report that it was a sideswipe must be to ascertain whether the improper evidence was capable of throwing the balance against the objector and affecting the decision.  There is testimony with respect to plaintiff's conduct that he darted out into the highway cutting the corner thus blocking defendant's pathway. He came into the highway east of where he should have, thus reducing the notice of his presence which the defendant would have had, had plaintiff made the turn as the law says he should, by that much time as it would take to travel that short distance and it deprived the defendant of the opportunity to swerve to the right; that is, to the north into the north-and-south highway. The formation of the corner is such that cutting the corner by the plaintiff would place him negligently in a position of danger not only to himself but to anyone going west on Highway 82.  If this is true, an emergency had developed toward which each contributed and the respective contribution of negligence of each was to be compared.  The officer's *Page 371 
[EDITORS' NOTE:  THE PICTURE IS ELECTRONICALLY NON-TRANSFERRABLE.] *Page 372 
report that it was a sideswipe would be influential in creating an opinion that plaintiff had reached and was safely on his side of the road.  The jury were not unanimous on this point. And with the dispute as it is I am of the opinion that the report of the officer was too influential to be passed as not prejudicial to the defendant.
That it was not a sideswipe appears from all the evidence other than the certificate.  The head of defendant's truck ran into the side near the front of plaintiff's truck, then evidently moved in a diagonal direction and pushed to the south where plaintiff's truck tipped over on its side.  The picture published herewith seems to tell that part of the story too plainly to be doubted.